David N. Hurd, Esq. Town Fire District Attorney, Lee
You have asked whether a convicted felon is eligible to become a volunteer firefighter.
Conviction of a felony results in certain disqualifications and forfeitures. For example, upon being convicted of a felony, a public officer vacates his office by operation of law (Public Officers Law, § 30[1][e]). Members of certain professions are disqualified from practicing upon such a criminal conviction. Convicted felons under sentence are disqualified from running for certain offices (see 1983 Op Atty Gen [Inf] 172).
A person who has been convicted of arson in any degree is ineligible to be elected or appointed as a volunteer member of a fire company (Town Law, § 176-b[16]). Upon such a conviction, membership as a volunteer member of a fire company immediately terminates (ibid.). This provision was added by chapter 719 of the Laws of 1985.
Aside from a conviction for arson, it appears that the appropriate authorities may exercise discretion in deciding whether to permit a convicted felon to become a member of a volunteer fire company.
We conclude that a person convicted of the crime of arson is ineligible to become a member of a volunteer fire company. As for persons convicted of other crimes, the appointing authorities may exercise discretion in determining an application for membership.